Citation Nr: 1426942	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for gouty arthritis involving multiple joints (including the elbows, left and right great toes, knees, and ankles), currently rated as 10 percent disabling for each affected joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from December 2002 to November 2003.  He also served with a reserve component.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO denied entitlement to ratings in excess of 10 percent for a left elbow strain with bursitis and a left great toe strain.

The Veteran testified before the undersigned at a September 2009 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

The Board notes that at the time the Veteran's increased rating claim was received, service connection was in effect for a left elbow strain with bursitis and a left great toe strain.  His claim included a claim for an increased rating for both of these disabilities as well as a claim of service connection for gout, and both the agency of original jurisdiction (AOJ) and the Board had previously characterized the issues on appeal as being entitlement to service connection for gout, entitlement to a rating in excess of 10 percent for a left elbow strain with bursitis, and entitlement to a rating in excess of 10 percent for a left great toe strain.  These three issues were remanded by the Board in May 2010 for further development.

In December 2011 and April 2012, the Appeals Management Center granted service connection for gouty arthritis involving the elbows, right and left great toes, knees, and ankles.  Thus, the appeal as to the claim of service connection for gout has been resolved.  The evidence reflects that the Veteran's left elbow and left great toe symptoms have always been due to gout, but were misdiagnosed as elbow and toe strains.  Thus, the Board has recharacterized the issue on appeal as stated above.  (It is also apparent that what was thought to have been left Achilles tendonitis was in fact a flare of gouty arthritis.  Consequently, left ankle gouty arthritis is included in the analysis.)

REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected gouty arthritis may have worsened since his last VA examination in September 2010.  His representative indicated in an April 2014 statement that the disability involving the Veteran's left elbow and left great toe was continuing to worsen in terms of pain, tenderness, swelling, and range of motion.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected gouty arthritis is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A February 2014 VA examination report included among the paperless records in the Virtual VA system indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Also, a September 2013 VA primary care treatment note included among the paperless records in the Virtual VA system indicates that the Veteran was to be scheduled for follow-up treatment for various medical problems, including gout, in 5 months.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are contained in the Shreveport Vista electronic records system and are dated to September 2013. 

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, the September 2013 VA primary care treatment note reflects that the Veteran had received treatment for gout at the "St. Michael's" emergency department.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from "St. Michael's." Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Furthermore, following a December 2008 statement of the case and an April 2012 supplemental statement of the case, additional relevant evidence has been included among the paperless records in the Virtual VA system which has not yet been considered by the AOJ.  These records include VA treatment records contained in the Shreveport Vista electronic records system which are dated since July 2008.  As pertinent evidence was received subsequent to the December 2008 statement of the case and the April 2012 supplemental statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify the name and location of any VA or private medical facility where he has received post-service treatment for gouty arthritis and disabilities involving the elbows, feet, knees, and ankles, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for gouty arthritis and disabilities involving the elbows, feet, knees, and ankles from "St. Michael's" and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.
All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for gouty arthritis and disabilities involving the elbows, feet, knees, and ankles contained in the Shreveport Vista electronic records system and dated from September 2013 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, the AOJ shall contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his gouty arthritis.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  (The examination shall nevertheless be scheduled.)

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the severity and extent of all symptoms associated with the Veteran's gouty arthritis, to include whether the disease is active or inactive, the number of exacerbations per year, the number of incapacitating episodes per year, the extent to which symptoms cause impairment of health (i.e. definite impairment, severe impairment, or total incapacitation), and whether there is any associated weight loss or anemia.

The examiner shall also identify all joints affected by the gouty arthritis.  With respect to each joint affected by gouty arthritis (including, but not limited to, the elbows, knees, feet, and ankles), the examiner shall report all appropriate ranges of joint motion.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for each joint affected and all appropriate ranges of motion. 

The examiner shall also equate the level of impairment caused by all functional losses affecting the feet to "moderate," "moderately severe," or "severe" disability of the foot.

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the December 2008 statement of the case and the April 2012 supplemental statement of the case (including the VA treatment records contained in the Shreveport Vista electronic records system and dated since July 2008 and any other additional relevant evidence).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

